Citation Nr: 0011446	
Decision Date: 04/14/00    Archive Date: 05/04/00

DOCKET NO.  91-11 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and veteran's son




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


REMAND

The veteran had active service from October 1945 to April 
1965.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 1989 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In June 1991 and October 1992, the Board remanded 
the case to the RO for additional development.  After the RO 
returned the case to the Board in November 1998, the Board 
again remanded the case to the RO in February 1999.  The case 
is again before the Board, and although the Board regrets the 
additional delay, it again must remand the case to the RO.  

The appellant, who is the veteran's widow, is claiming 
entitlement to service connection for the cause of the 
veteran's death.  She contends that the veteran's esophageal 
cancer with metastases to the liver and lungs was caused by 
exposure to ionizing radiation during service.  Her primary 
contention has been that the exposure took place during 
atmospheric nuclear weapons testing, and development has been 
undertaken on that basis.  However, the veteran served in 
Japan in 1946 and further development of the record is 
required before the Board determines whether the veteran's 
service in Japan resulted in radiation exposure and/or 
included participation in a radiation-risk activity, as 
defined in 38 C.F.R. § 3.309(d) (1999), which authorizes 
presumptive service connection for esophageal cancer 
manifested in a veteran who participated in a "radiation-
risk activity."  

In its February 1999 remand, the Board referred to service 
records showing the veteran's history of assignments and an 
abstract of service filed in the veteran's service medical 
records.  In that remand, the Board requested that the RO ask 
the Defense Special Weapons Agency (DSWA) (now the Defense 
Threat Reduction Agency (DTRA)) to provide radiation dose 
information for the veteran covering his entire period of 
service.  In response to the Board's February 1999 remand, 
the RO, in a May 1999 letter, requested that DTRA provide 
radiation dose information for the veteran covering his 
entire period of service.  The RO indicated that as an 
enclosure, it was providing a "Duty Assignment Listing" 
covering 1945 to 1965.  On current review of the claims file, 
the Board does not find the service records concerning the 
veteran's history of assignments referred to in the Board's 
remand or the evidence identified as the "Duty Assignment 
Listing" by the RO in its May 1999 letter, but it does find 
the abstract of service filed in the veteran's service 
medical records.  The RO should attempt to locate the absent 
records and associate them with the claims file.  

In its response to the RO, DTRA stated that its letter of 
August 28, 1997, addressed the veteran's possible 
participation in the American occupation of Hiroshima or 
Nagasaki, Japan, during the defined occupational period 
(i.e., from August 6, 1945, to July 1, 1946).  In that letter 
DTRA stated that the veteran's service records showed that 
the veteran served on the USS NEW JERSEY (BB 62) from April 
20, 1946, to June 6, 1946, in San Pedro California, and 
Bremerton, Washington.  The letter further stated that 
historical records indicated that on July 5, 1946, the 
veteran reported to USS CHICAGO, located at Sasebo, Japan, 
approximately 30 miles from Nagasaki and 180 miles from 
Hiroshima.  The letter went on to say that from July 9 
through July 11, 1946, USS CHICAGO visited Kure, 
approximately 9 miles from Hiroshima.  The letter also stated 
that DTRA could not account for the veteran's movements from 
June 7 to July 4, 1946, and that available records did not 
document the veteran's mode of transportation or his exact 
date of arrival in Japan.  DTRA did not identify or provide 
the historical records upon which it based its statements 
concerning the veteran's locations.  

The Board notes that the abstract of service in the veteran's 
service medical records indicates that the veteran 
transferred from the USS NEW JERSEY to the USS CHICAGO (CA 
136) on June 6, 1946, and served on the USS CHICAGO until 
June 18, 1947.  There is also of record an acknowledgment 
from the commanding officer of the USS CHICAGO stating that 
the veteran served aboard the USS CHICAGO (CA 136) in 
Japanese waters during the occupation of the Japanese empire 
from July 12, 1946, to January 14, 1947.  There is no 
indication that the RO has at any time provided DTRA copies 
of these documents.

The Board notes that DTRA has not provided information 
concerning the location(s) of the USS CHICAGO during the 
period from June 6, 1946, to July 4, 1946.  Moreover, it has 
not provided a radiation dose based on the assumption that 
the veteran was in Hiroshima or Nagasaki during the period 
from June 6, 1946, to July 4, 1946. 

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:  

1.  The RO should refer to its May 26, 
1999, letter to DTRA which lists as its 
enclosure the veteran's Duty Assignment 
Listing.  The RO should attempt to locate 
the original or a copy of the evidence 
identified as the Duty Assignment Listing 
and associate it with the claims file.  

2.  The RO should provide DTRA with a 
copy of the abstract of service found in 
the veteran's service medical records 
indicating the veteran transferred to the 
USS CHICAGO on June 6, 1946, and a copy 
of the acknowledgment of the veteran's 
service aboard the USS CHICAGO in 
Japanese waters from July 12, 1946, to 
January 14, 1947.  The RO should request 
that DTRA review available records 
including the veteran's abstract of 
service and acknowledgment from his 
commanding officer, and, if possible, 
determine the veteran's location from 
June 6, 1946, to July 4, 1946.  DTRA 
should also be requested to indicate the 
location(s) of the USS CHICAGO during the 
period from June 6, 1946, to July 4, 
1946.  In addition, DTRA should be 
requested to provide a quantitative 
radiation dose estimate for the veteran 
from June 6, 1946 to January 14, 1947.  
If the veteran's location at any time 
during that period cannot be established, 
DTRA should be requested to assume, for 
purposes of the estimate, that the 
veteran was in Hiroshima or Nagasaki 
during the unknown period.  Also, DTRA 
should be requested to provide copies of 
the historical records upon which it 
relied in its statement in the August 27, 
1999, letter concerning the veteran's 
location after July 4, 1946, as well as 
copies of any other records upon which it 
relies in its response to the RO.  

3.  Then, the RO should undertake any 
other development deemed necessary to 
determine the veteran's service radiation 
dose, if any.  If appropriate, the RO 
should forward the claims folder to the 
Under Secretary for Health for 
preparation of a radiation dose estimate 
for the veteran for the period from June 
6, 1946, to January 14, 1947.  See 
38 C.F.R. § 3.311(a)(2).  

4.  Thereafter, the RO should determine 
whether the veteran participated in a 
"radiation-risk activity" as defined by 
38 U.S.C.A. § 1112(c) (West 1991 & Supp. 
1999) and 38 C.F.R. § 3.309(d) (1999) and 
should also determine whether the veteran 
was exposed to radiation during service.  
Unless it is determined that the veteran 
participated in a "radiation-risk 
activity," the RO should undertake any 
other development required under 
38 C.F.R. § 3.311.  

5.  Thereafter, the RO must review the 
claims file and ensure that all 
development actions have been conducted 
and completed in full, to include 
verifying that all requested questions 
have been posed to DTRA and that DTRA's 
answers are responsive to the questions.  
If any development is incomplete, the RO 
should take appropriate corrective 
action.  

6.  Then, the RO should undertake any 
other indicated development and 
thereafter readjudicate entitlement to 
service connection for the cause of the 
veteran's death, including consideration 
of the contention that a lung condition 
in service caused, contributed to or 
accelerated the veteran's death, and the 
additional contention that the veteran's 
fatal cancer was due to exposure to 
ionizing radiation in service.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case, and the appellant and her 
representative should be provided an appropriate opportunity 
to respond.  Thereafter, the case should be returned to the 
Board, if otherwise in order.  By this REMAND, the Board 
intimates no opinion as to the final outcome warranted.  No 
action is required of the appellant until she is otherwise 
notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


			
	B. KANNEE	THOMAS J. DANNAHER
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	SHANE A. DURKIN
Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




